






Exhibit 10.1


AMENDMENT TO GAS GATHERING AND PROCESSING AGREEMENT BETWEEN ASSOCIATED ENERGY
SERVICES, LP AND MARLIN MIDSTREAM, LLC


THIS Amendment to Gas Gathering and Processing Agreement (“Amendment”) is made
and entered into effective as of the 22nd day of August, 2014, by and between
Marlin Midstream, LLC (“Processor”) and Associated Energy Services, LP
(“Supplier”). Hereinafter Processor and Supplier may sometimes be collective
referred to as the “Parties” and individually as a “Party.”


WITNESSETH


WHEREAS, Processor and Supplier are parties to that certain Gas Gathering and
Processing Agreement (“Agreement”) entered into by the Parties dated July 31,
2013;


WHEREAS, Processor and Supplier now desire to amend the Agreement in certain
respects;


NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
in this Amendment and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows:


1.Section 1.2 of the Agreement is hereby deleted in its entirety and replaced
with the following:


1.2    Processor’s Commitment. Processor commits to reserve up to 80,000 Mcf per
day of the processing capacity (such amount, as may hereafter be increased
through the exercise of the Supplier’s Capacity Accordion Rights, the “Reserved
Capacity”) of its Facilities for processing Supplier’s owned and/or controlled
Raw Gas, and within the Facilities’ capabilities, Processor will process and
return to Supplier for Supplier’s benefit all Residue Gas attributable to Raw
Gas delivered by Supplier up to the Reserved Capacity and, subject to the
provisions of Section 4.4, Processor, at its sole election, may purchase from
Supplier 100% of the NGLs recovered from such Raw Gas. At any time during the
Term hereof and subject to the following provisions, Supplier shall have the
right to increase its Reserved Capacity above its original 80,000 Mcf per day
commitment by an amount of up to the then available uncommitted capacity in the
Facilities by sending written notice (the “Capacity Increase Notice”) to
Processor no less than six days prior to the first day of any calendar quarter
period designating the total amount of capacity Supplier desires for such
calendar quarter. Any such election by Supplier to increase its Reserved
Capacity shall be applicable for the full calendar quarter period for which an
increase election has been made by Supplier. If Supplier fails to send a
Capacity Increase Notice for a particular calendar quarter, Supplier shall be
deemed to have elected the 80,000 Mcf per day Reserved Capacity for such
calendar quarter. Such right of Supplier to increase the Reserved Capacity as
provided above shall be hereinafter referred to as “Supplier’s Capacity
Accordion Rights.” To the extent Processor has then available capacity in its
Facilities after taking into consideration existing commitments, letters of
intent and/or term sheets, upon receipt of the Capacity Increase Notice, in
addition to the 80,000 Mcf per day of processing capacity originally reserved by
Supplier, Processor shall reserve for Supplier during the applicable calendar
quarter the lower of (i) the increased capacity reservation volume elected by
Supplier or (ii) the maximum processing capacity then available at the
Facilities. If Supplier exercises Supplier’s Capacity Accordion Rights, the fees
payable by Supplier set forth in Section 5 shall be based on the total Reserved
Capacity, inclusive of the increased capacity resulting from the exercise of
Supplier’s Capacity Accordion Rights. Notwithstanding the time periods set forth
above for delivery of a Capacity Increase Notice, for the calendar quarter
period commencing July 1, 2014, Supplier shall have the right to make such
election at any time during the third quarter of 2014, except that any election
made by Supplier during the third calendar quarter shall be effective as of the
first day of the month in which the Capacity Increase Notice is received by
Processor and shall remain in effect for the remainder of the third calendar
quarter 2014 period.






--------------------------------------------------------------------------------




2.The definition of “Minimum Volume Commitment” in Exhibit A is deleted in its
entirety and replaced with the following:


Minimum Volume Commitment - the sum of (i) 80,000 Mcf per Day and (ii) any
increased capacity reservation resulting from the exercise of Supplier’s
Capacity Accordion Rights; provided, however, that the Minimum Volume Commitment
during the Month in which the Effective Date occurs and the Month in which the
last Day of the Term occurs shall be prorated in accordance with the ratio of
the number of days, including and following the Effective Date or prior to the
last day of the Term, as the case may be, in such Month to the total number of
days in such Month.


3.The first two sentences of Exhibit B under the heading “DELIVERY POINTS” are
deleted in their entirety and replaced with the following two sentences:
DELIVERY POINTS:


The Delivery Point(s) under this Agreement shall be at any existing location on
Processor’s Lake Murvaul Gathering System, Oak Hill Lateral System, Project
Yellow Fin Loop/Longtail Pipeline, any other extensions to such gathering
systems, or any plant inlet to which a third party gathering system or pipeline
is connected to the Facilities. Any future connections to any such gathering
systems or pipelines that Supplier desires would be subject to the mutual
agreement of Processor and Supplier, including, without limitation, mutual
agreement on the costs of such connection and which Party will bear same, except
that, in consideration of the Minimum Volume Commitment made by Supplier
pursuant to this Agreement, if the cost of any such connection is less than
$50,000, Processor shall bear the cost of same, as long as the number of such
connections do not exceed three per year, in which case, any such connections
after three in any annual period will be subject to mutual agreement on the
costs of any such connections.


4.All capitalized words that are not defined herein shall have the meaning
ascribed to them in the Agreement. Except as modified and amended herein, the
remaining terms and provisions of the Agreement shall remain in full force and
effect


5.This Amendment may be executed in multiple counterparts, each of which shall
be deemed an original agreement upon the signature by each of the Parties on at
least one counterpart, but all of which shall be deemed to be one and the same
document. Delivery of an executed version of this Agreement by facsimile
transmission, email or other electronic means shall be effective as delivery of
a manually executed counterpart hereof.


IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.










Processor:                            Supplier:
Marlin Midstream, LLC                    Associated Energy Services, LP


By: /s/    Amanda Bush                    By: /s/    Todd Gibson        
Chief Financial Officer                    Chief Financial Officer




